DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes
[0052]: overhead may refer to the number or ratio of resources (e.g. resource elements) occupied by reference signals as compared to available resources
Overhead, occupied, available, unavailable, reserved
[0060]: low resource overhead, high resource overhead
	
	Other Prior Art
US-20190260559 [0146, 313]
US-20190334655 [0095, 195]: DCI indicates resources occupied, MCS
US-20170063435 [0033]: TBS calculated based on MCS, number of RE available
US-20180220433 [0014]
US-20190132842 [0067]: TBS determined based on MCS and RB available
US-20200136750 [0086]: reserved resource elements based on modulation order
US-20160192385, [0073]: type of deployment, e.g. small cell, affects resource overhead
US-20180234219, [0109, 0138]: deployment types
US-20180167946, [0258]: overhead caused by guard band
US-20200145165 [0113, 114, 119]: indicate a repetition quantity
	US-20150036590 [0066]
	US-20150381310 [0030]
US-20190007182 [0150]: UE receives MCS table or RRC and UE selects
US-20180234206, claim 21
US-20190261218 [0078]: number of bits for the MCS field in the DCI
US-20190260558 [0129]: parse DCI using RNTI
US-20210219329 [0705]: jointly code multiple fields in DCI
US-20160100382 [0107, 0144]: jointly encode plurality of information fields in plurality of DCIs

Allowable Subject Matter
Claim 4, 8, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Independent Claims
Claim(s) 1, 24, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US-20200128529).
As to claim 1, 24, 29, 30: Wang teaches a method of wireless communication, 
comprising: receiving, by a user equipment (UE), control information identifying a set of parameters ([0044, 240, 245]: network device sends terminal device the MCS index via DCI) associated with a narrowband downlink shared channel modulated with at least 16-quadrature amplitude modulation (16-QAM) ([0042]: PDSCH; [0048]: narrowband; [0053, 156]: 16QAM); and determining, by the UE, a communication configuration (modulation order, TBS) for the narrowband downlink shared channel based at least in part on the control information identifying the set of parameters associated with the narrowband downlink shared channel and based at least in part on an overhead associated with time and frequency resources available for the narrowband downlink shared channel transmission ([0170, 171, 191, 197, 198]: TBS / modulation order determined based on overhead and MCS index).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dependent Claims
Claim(s) 2, 3, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Xu (US-20170094621).
As to claim 2, 25: Wang teaches the method of claim 1, 24.
Wang may not explicitly teach wherein the overhead is determined based at least in part on at least one of a deployment type, a value of a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order.  However, Xu teaches wherein the overhead is determined based at least in part on at least one of a deployment type, a value of a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order ([0083]: overhead affected by deployment type).
Thus, it would have been obvious to one of ordinary skill in the art to implement deployment type affecting overhead, taught by Xu, into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of radio resources. In addition it would have been obvious to combine Wang and Tooher in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 26: Wang teaches the method of claim 2, 25.
Wang may not explicitly teach wherein the deployment type includes at least one of an in-band deployment type, a guard-band deployment type, or a standalone deployment type.  However, Si teaches wherein the deployment type includes at least one of an in-band deployment type, a guard-band deployment type, or a standalone deployment type ([0083]: in-band, guard-band, stand-alone). 
Thus, it would have been obvious to one of ordinary skill in the art to implement deployment types, taught by Xu, into the deployments, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to manage & adjust the usage of radio resources. In addition it would have been obvious to combine Xu and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 5, 6, 9, 13, 14, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US-20200128529).
As to claim 5, 27: Wang teaches the method of claim 1, 24, wherein determining the communication configuration comprises determining a resource allocation configuration ([0170, 171, 191, 197, 198]: TBS / modulation order determined based on overhead and MCS index; size of the transport block is an allocation of resources).

As to claim 6: Wang teaches the method of claim 5, wherein the resource allocation configuration is selected from a subset of available resource allocation configurations that are configurable for a narrowband downlink shared channel modulated using a modulation order of at least 2 (TABLE 4: modulation orders of at least 2 or more).

As to claim 9: Wang teaches the method of claim 1, wherein determining the communication configuration comprises determining the communication configuration (TBS, modulation order) based at least in part on a group of pre-defined sets of parameters, wherein a pre-defined set of parameters, of the group of pre-defined sets of parameters, includes at least one of a set of modulation and coding scheme parameters, a set of transport block size parameters, or a set of parameters identifying a quantity of subframes ([0170, 171, 191, 197, 198]: TBS / modulation order determined based on overhead and MCS index).

As to claim 13: Wang teaches the method of claim 9, wherein the control information is a downlink control information (DCI)  and wherein the UE is configured to select a pre-defined set of parameters, from the group of pre-defined sets of parameters, based at least in part on a set of bits in the DCI ([0044, 240, 245]: network device sends terminal device the MCS index via DCI; wherein the MCS is a set of bits in the DCI) (see also US-20190261218 [0078]: number of bits for the MCS field in the DCI).

As to claim 14: Wang teaches the method of claim 1, wherein determining the communication configuration comprises determining at least one of: a modulation order, a transport block size, or a quantity of subframes in a transport block ([0170, 171, 191, 197, 198]: TBS / modulation order determined based on overhead and MCS index).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Yi (US-20180102890).
As to claim 7: Wang teaches the method of claim 5.
Wang may not explicitly teach wherein the resource allocation configuration includes an indicator of at least one of a quantity of subframes in a transport block or a quantity of repetitions of a subframe.  However, Yi teaches wherein the resource allocation configuration includes an indicator of at least one of a quantity of subframes in a transport block or a quantity of repetitions of a subframe ([0049]: indicate & determine subframes of repetition required).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition of subframes, taught by Yi, into the TBS, modulation order determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to calculate the parameters for utilizing an amount of resources. In addition it would have been obvious to combine Yi and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Chen (US-20170207878).
As to claim 10: Wang teaches the method of claim 9.
Wang may not explicitly teach wherein the UE is configured to select a pre-defined set of parameters, from the group of pre-defined sets of parameters, based at least in part on at least one of: a deployment type, a value of a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order.  However, Chen teaches wherein the UE is configured to select a pre-defined set of parameters, from the group of pre-defined sets of parameters, based at least in part on at least one of: a deployment type, a value of a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order (abstract, [0099, 0106]: UE selects MCS at least partly based on maximum modulation order).
Thus, it would have been obvious to one of ordinary skill in the art to implement max modulation order, taught by Chen, into the TBS, modulation order determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to manage radio resources for the communication system. In addition it would have been obvious to combine Wang and Chen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 11: Wang teaches the method of claim 9.
Wang may not explicitly teach wherein the UE is configured to select one or more parameters from the pre-defined set of parameters based at least in part on at least one of a deployment type, a value of a starting OFDM symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order.  However, Chen teaches wherein the UE is configured to select one or more parameters from the pre-defined set of parameters based at least in part on at least one of a deployment type, a value of a starting OFDM symbol index in a subframe of the narrowband downlink shared channel, or a maximum modulation order (abstract, [0099, 0106]: UE selects MCS at least partly based on maximum modulation order).
Thus, it would have been obvious to one of ordinary skill in the art to implement max modulation order, taught by Chen, into the TBS, modulation order determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to manage radio resources for the communication system. In addition it would have been obvious to combine Wang and Chen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Xi (US-20200287654). 
As to claim 12: Wang teaches the method of claim 9.
Wang may not explicitly teach wherein the UE is configured to select a pre-defined set of parameters, from the group of pre-defined sets of parameters, based at least in part on an indication from a higher layer.  However, Xi teaches wherein the UE is configured to select a pre-defined set of parameters, from the group of pre-defined sets of parameters, based at least in part on an indication from a higher layer ([0209, 212]: WTRU configured with selection of MCS table through RRC).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC signaling, taught by Xi , into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to signal control information to the UE. In addition it would have been obvious to combine Wang and Xi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Wong (US-20190173726).
As to claim 15: Wang teaches the method of claim 1.
Wang may not explicitly teach further comprising: transmitting an indicator of a 16-QAM reception capability; and wherein receiving the control information comprises: receiving the control information as a response to transmitting the indicator of the 16-QAM reception capability.  However, Wong teaches further comprising: transmitting an indicator of a 16-QAM reception capability; and wherein receiving the control information comprises: receiving the control information as a response to transmitting the indicator of the 16-QAM reception capability ([0082]: UE indicates 16QAM capability, BS transmits encoding and decoding of NUC patterns via RRC).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicate QAM capability, taught by Wong, into the communications establishment method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to enable communication between the UE and BS. In addition it would have been obvious to combine Wang and Wong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
	
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Roy (US-20200107373).
As to claim 16: Wang teaches the method of claim 1.
Wang may not explicitly teach wherein the control information is a downlink control information (DCI) and the UE is configured to parse bits of the DCI based at least in part on a configuration of the control information, wherein each configuration is determined from a subset of candidate configurations of the DCI for narrowband downlink shared channels modulated with at least quadrature phase shift keying (QPSK) modulation.  However, Roy teaches wherein the control information is a downlink control information (DCI) and the UE is configured to parse bits of the DCI based at least in part on a configuration of the control information, wherein each configuration is determined from a subset of candidate configurations of the DCI for narrowband downlink shared channels modulated with at least quadrature phase shift keying (QPSK) modulation ([0233]: UE uses RA-RNTI to unscramble DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement RNTI, taught by Roy, into the communications system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to obtain control information. In addition it would have been obvious to combine Wang and Roy in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 17: Wang teaches the method of claim 16.
Wang may not explicitly teach wherein the candidate configurations comprise an association to at least one of:  a paging radio network temporary identifier (RNTI), a random access RNTI, a cell RNTI, a temporary cell RNTI, a system information RNTI, a single-cell point-to-multipoint (SC-PTM) control information RNTI, a group RNTI (G-RNTD), or a preconfigured uplink resources (PUR) cell RNTI (PUR C-RNTID).  However, Roy teaches wherein the candidate configurations comprise an association to at least one of:  a paging radio network temporary identifier (RNTI), a random access RNTI, a cell RNTI, a temporary cell RNTI, a system information RNTI, a single-cell point-to-multipoint (SC-PTM) control information RNTI, a group RNTI (G-RNTD), or a preconfigured uplink resources (PUR) cell RNTI (PUR C-RNTID) ([0233]: UE uses RA-RNTI to unscramble DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement RNTI, taught by Roy, into the communications system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to obtain control information. In addition it would have been obvious to combine Wang and Roy in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Roy (US-20200107373), Li (US-20120033627).
As to claim 18: Wang teaches the method of claim 16. 
Wang may not explicitly teach wherein the candidate configurations comprise an association to at least one of a DCI format or a search space type.  However, Li teaches wherein the candidate configurations comprise an association to at least one of a DCI format or a search space type (TABLE 1 – set of DCI formats / search space types and corresponding RNTIs).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI Formats / search space types, taught by Li, into the communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Wang and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Yi (US-20150071099).
As to claim 19: Wang teaches the method of claim 1.
Wang may not explicitly teach wherein determining the communication configuration comprises determining the communication configuration based at least in part on at least one of: a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel; a quantity of configured reference signal ports in a cell in which the UE is communicating; an energy metric associated with configured reference signals in a cell in which the UE is receiving the narrowband downlink shared channel; whether a narrowband cell and an underlying full-bandwidth cell of the narrowband cell have the same or different primary cell identifiers (PCI); a presence of a narrowband positioning reference signal; receiving a higher layer parameter configuring the UE to receive a narrowband downlink shared channel; or an indication in the control information identifying a set of fields corresponding to at least one of a modulation and coding scheme, a transport block size, or a quantity of subframes.  However, Yi teaches wherein determining the communication configuration comprises determining the communication configuration based at least in part on at least one of: a starting orthogonal frequency division multiplexing (OFDM) symbol index in a subframe of the narrowband downlink shared channel ([0171]: in determining TBS, start point of the OFDM symbol may be taken into consideration); a quantity of configured reference signal ports in a cell in which the UE is communicating; an energy metric associated with configured reference signals in a cell in which the UE is receiving the narrowband downlink shared channel; whether a narrowband cell and an underlying full-bandwidth cell of the narrowband cell have the same or different primary cell identifiers (PCI); a presence of a narrowband positioning reference signal; receiving a higher layer parameter configuring the UE to receive a narrowband downlink shared channel; or an indication in the control information identifying a set of fields corresponding to at least one of a modulation and coding scheme, a transport block size, or a quantity of subframes.
Thus, it would have been obvious to one of ordinary skill in the art to implement OFDM start symbol, taught by Yi, into the TBS determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to determine the TBS to configure communications. In addition it would have been obvious to combine Yi and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529), Yi (US-20150071099) in view of Rahmati (US-20170245286).
As to claim 20: Wang teaches the method of claim 19.
Wang may not explicitly teach wherein the quantity of configured reference signal ports include at least one of a narrowband reference signal port or a cell-specific reference signal port.  However, Rahmati teaches wherein the quantity of configured reference signal ports include at least one of a narrowband reference signal port or a cell-specific reference signal port ([0020]: modulation order based upon CRS ports).
Thus, it would have been obvious to one of ordinary skill in the art to implement CRS ports, taught by Rahmati, into the modulation order determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to determine the best modulation order for optimal communications. In addition it would have been obvious to combine Wang and Rahmati in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529), Yi (US-20150071099) in view of 	Lee (US-20200028611). 
As to claim 21: Wang teaches the method of claim 19.
Wang may not explicitly teach wherein the UE is configured to select quadrature phase shift keying (QPSK) modulation and an associated subset of parameters based at least in part on the higher layer parameter being disabled, or wherein the UE is configured to select the at least 16-QAM modulation based at least in part on the higher layer parameter being enabled.  However, Lee teaches wherein the UE is configured to select quadrature phase shift keying (QPSK) modulation and an associated subset of parameters based at least in part on the higher layer parameter being disabled, or wherein the UE is configured to select the at least 16-QAM modulation based at least in part on the higher layer parameter being enabled ([0107, 108]: UE configured by higher layer to transmit 16QAM).
Thus, it would have been obvious to one of ordinary skill in the art to implement enabling 16QAM, taught by Lee, into the communication configuration method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to modulate communications between the UE and BS.  In addition it would have been obvious to combine Wang and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Roy (US-20200107373), Nammi (US-20190261217). 
As to claim 22: Wang teaches the method of claim 1 … to receive the narrowband downlink shared channel modulated with at least 16-quadrature amplitude modulation (16-QAM) ([0042]: shared channel; [0048]: narrowband [0053, 156]: 16QAM).
Wang may not explicitly teach wherein the control information comprises physical layer downlink control information (DCI), and determining the communication configuration comprises: interpreting bits of the DCI based at least in part on receiving other control information configuring the UE.  However, Roy teaches wherein the control information comprises physical layer downlink control information (DCI), and determining the communication configuration comprises: interpreting bits of the DCI based at least in part on receiving other control information (undefined) configuring the UE ([0233]: UE uses RA-RNTI to unscramble DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement RNTI, taught by Roy, into the communications system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to obtain control information. In addition it would have been obvious to combine Wang and Roy in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach wherein at least two fields in the DCI are jointly encoded.  However, Nammi teaches wherein at least two fields in the DCI are jointly encoded ([0041, 52]: jointly encode the RV and NDI fields) (see also US-20210219329 [0705]: jointly code multiple fields in DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement jointly encoding two fields in the DCI, taught by Nammi, into the DCI, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of radio resources and enable transmission of the DCI. In addition it would have been obvious to combine Wang and Nammi in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200128529) in view of Davydov (US-20160088593).
As to claim 23: Wang teaches the method of claim 1.
Wang may not explicitly teach wherein the control information is a downlink control information (DCI), and wherein determining the communication configuration comprises: determining the communication configuration based at least in part on a quantity of transport blocks scheduled by the DCI, or interpreting bits of the DCI based at least in part on a quantity of transport blocks scheduled by the DCI.  However, Davydov teaches wherein the control information is a downlink control information (DCI), and wherein determining the communication configuration comprises: determining the communication configuration based at least in part on a quantity of transport blocks scheduled by the DCI, or interpreting bits of the DCI based at least in part on a quantity of transport blocks scheduled by the DCI ([0053]: number of PRBs scheduled by DCI determine TBS).
Thus, it would have been obvious to one of ordinary skill in the art to implement considering number of scheduled PRBs, taught by Davydov, into the TBS determination method, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to configure the UE for communication with the BS. In addition it would have been obvious to combine Wang and Davydov in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466